Title: To Thomas Jefferson from John Bondfield, 25 July 1788
From: Bondfield, John
To: Jefferson, Thomas


          
            
              Sir
            
            Bordeaux 25 July 1788
          
          By the Brig Missoury arrivd yesterday from Philadelphia I received Letters from our friend Mr. Barclay with instructions to facilitate all in my power Mrs. Barclays return to America.
          I write this Post to Mrs. Barclay advising her the arrival of the above ship and transmit her a remittance to discharge her engagements and defray her Expences to this Post where I shall retain the Vessel and hold her in readiness so soon as Mrs. Barclay can make it convenient to her and her family to come down.
          The Deligence is the Conveyance the most expeditious and the least expensive. If Mrs. Barclay has nothing to occation a delay in Paris I have recomend her embracing the first Deligence so that by her early arrival here she may arrive on the Coast of America at a Good season.
          I take the liberty to write you on the Subject being convinced it will give you pleasure and that whatever can promote by your good Councils to Mr. Barclay the measures most frugal and expeditious will be of service.
          
          They write me from Philadelphia that they dayly expected to receve advice of Virginia Acceding to the Convention which will fix the Constition.
          The farmers have not yet made any purchases from the private Importers. Some Cargoes have arrived sent by Mr. Morris but the sales have been made thro the Medium of Messr. Le Couteuls at Paris and the Conditions and Nature of the sales remain secret to the Agents here. A demand for Ireland and Russia serves at present to keep up the prices and gives vente for the Imports which have not been considerable this year.
          A small vessel saild a few days past to Havre unknown to me that I omitted the opportunity to forward the two Cases of Claret all ready for shipping.
          with due respect I have the honor to be Sir Your most Obedient Servant,
          
            
              John Bondfield
            
          
        